Exhibit 10.2

POINT BLANK SOLUTIONS, INC.

DEFERRED STOCK AWARD AGREEMENT

THIS DEFERRED STOCK AWARD AGREEMENT (“Award Agreement”) is made and entered into
as of              (the “Date of Grant”), by and between Point Blank Solutions,
Inc. (the “Company”), and              (“Director”).

SECTION I

BACKGROUND

A. The Board of Directors of the Company (the “Board “) has adopted a policy
(the “Policy”) for compensating members of the Board who are not employees of
the Company.

B. The Board has previously approved the Point Blank Solutions, Inc. 2007
Omnibus Long-Term Incentive Plan (“Plan”) pursuant to which Deferred Stock
Awards (as defined in the Plan) may be granted to certain eligible persons,
which include members of the Board.

C. The Director is a member of the Board but is not an employee of the Company.

D. The Company desires to grant to the Director deferred stock award units in
accordance with the Plan and the Policy.

E. Pursuant to the Plan, the Company and the Director agree to the terms and
conditions set forth below.

SECTION II

AGREEMENT

1. Grant of Units. The Company grants to the Director                     
(                    ) units (the “Units”), with each Unit representing the
right to receive one (1) share of the Company’s common stock, $0.001 par value
per share (“Share”), subject to the terms, conditions, and adjustments set forth
in this Award Agreement. The total Units are comprised of              Units,
representing a portion of Director’s annual retainer (the “Retainer Units”) and
             Units, representing Director’s long-term equity incentive (the
“Equity Units”).

2. Vesting Periods. The Equity Units shall vest over the three (3) year period
beginning on the date of commencement of service as a member of the Board (the
“Commencement Date”), and ending on the third anniversary of the Commencement
Date (such three-year



--------------------------------------------------------------------------------

period, the “Equity Vesting Period”). Equity Units under this award shall vest
ratably on a daily basis during the Equity Vesting Period provided the Director
continues to serve as a member of the Board, regardless of whether the Director
subsequently becomes an employee of the Company. The Retainer Units shall vest
over the one (1) year period (or portion thereof) beginning on the Commencement
Date and ending on the first anniversary of the Commencement Date (such period,
the “Retainer Vesting Period”). Retainer Units under this award shall vest
ratably on a daily basis during the Retainer Vesting Period provided the
Director continues to serve as a member of the Board, regardless of whether the
Director subsequently becomes an employee of the Company.

3. Payment.

(a) Award Payable In Shares. (i) Subject to early termination of this Award
Agreement pursuant to Section 4 or 5 below, on the first business day following
the end of the Equity Vesting Period the Company will transfer to the Director
one Share for each Equity Unit in which the Director is vested. Notwithstanding
the foregoing, if the Director separates from service as a member of the Board
other than in connection with events described in Section 4 or 5 below, Shares
attributable to all Equity Units vested immediately prior to the date of
separation shall be transferred to Director as soon as practicable following
such separation from service and Director shall have no further rights or
interest in the Equity Units.

(ii) Subject to early termination of this Award Agreement pursuant to Section 4
or 5 below, on the first business day following the end of the Retainer Vesting
Period the Company will transfer to the Director one Share for each Retainer
Unit in which the Director is vested. Notwithstanding the foregoing, if the
Director separates from service as a member of the Board other than in
connection with events described in Section 4 or 5 below, Shares attributable to
all Retainer Units vested immediately prior to the date of separation shall be
transferred to Director as soon as practicable following such separation from
service and Director shall have no further rights or interest in the Retainer
Units.

(b) Dividend Equivalents. The amount payable hereunder shall not include any
payment on account of dividend equivalent payments or dividend credit rights.

(c) Voting Rights. The Director shall have no voting rights with respect to the
Shares represented by the Units awarded hereunder prior to delivery thereof
pursuant to Section 3(a).

4. Death or Becoming Disabled. Notwithstanding anything to the contrary
contained herein, if, (i) during the Retainer Vesting Period, the Director dies
or becomes Disabled (defined below), the Director shall become 100% vested in
this award and the Company shall transfer to the Director (or to the Director’s
beneficiary, if the Director has died) the number of Shares representing the
number of Units in which the Director is then vested hereunder, or (ii) during
the Equity Vesting Period, the Director dies or becomes Disabled, the Director
shall become 100% vested in the Equity Units and the Company shall transfer to
the Director (or to the Director’s beneficiary, if the Director has died) the
number of Shares representing the number of Equity Units in which the Director
is then

 

2



--------------------------------------------------------------------------------

vested hereunder. Such transfers shall be made as soon as practicable following
such death or becoming Disabled (but not more than 45 days following such death
or becoming Disabled.) For this purpose, “Disabled” shall mean being unable to
serve as director by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months. Any determination of
whether the Director is Disabled shall be made by a majority of the Board of the
Company, excluding the Director.

5. Change in Control. Notwithstanding anything herein to the contrary, in the
event a Change in Control (as defined in the Plan) occurs (i) during the
Retainer Vesting Period prior to the Director’s death or becoming Disabled, the
Director shall become 100% vested in this award and the Company shall transfer
to the Director the number of Shares representing the number of Units in which
the Director is then vested hereunder, or (ii) during the Equity Vesting Period
prior to the Director’s death or becoming Disabled, the Director shall become
100% vested in the Equity Units and the Company shall transfer to the Director
the number of Shares representing the number of Equity Units in which the
Director is then vested hereunder. Such transfers shall be made on the first
business day following such Change in Control or as promptly thereafter as
practicable. Notwithstanding the foregoing to the contrary, if the successor
company in the Change in Control assumes or substitutes this Deferred Stock
Award (within the meaning of the Plan), then the vesting in this Deferred Stock
Award shall not be accelerated provided the assumed or substituted Deferred
Stock Award provides that it shall become 100% vested in the event the Director
ceases to serve as a member of the Board for any reason other than a voluntary
resignation.

6. Securities Law Requirements. The Company shall not be required to issue its
Shares pursuant to this Award Agreement unless and until (a) such Shares have
been duly listed upon each stock exchange on which the Company’s common stock is
then registered, (b) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective, and (c) such issuance is not
prohibited under the rules of the Securities Act of 1933.

7. Non-Transferability. Neither this award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance, except as herein authorized, will be
void and of no effect.

8. Tax Withholding and Reporting. The Company shall have the right to withhold
from amounts otherwise payable to Director the minimum withholding taxes as may
be required by law, or to otherwise require Director to pay such withholding
taxes. The Company shall file all required tax information returns in respect of
payments hereunder.

9. Choice of Law. This Award Agreement will be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Award Agreement to
another jurisdiction.

 

3



--------------------------------------------------------------------------------

An authorized representative of the Company has signed this Award Agreement, and
the Director has signed this Award Agreement to evidence the Director’s
acceptance of the award on the terms specified in this Award Agreement, all as
of the Date of Grant.

 

POINT BLANK SOLUTIONS, INC.

By:

 

 

DIRECTOR

 

Name:

 

 

 

4